UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------X
CHRISTOPHER MOORE,

      Petitioner,
      -v-                                 OMNIBUS ORDER and
                                          ORDER TO SHOW CAUSE
                                          Case No. 03-cr-1342(2)(JS)

UNITED STATES OF AMERICA,

     Respondent.
----------------------------X
APPEARANCES:
For Movant:         Christopher Moore, pro se
                    Reg. No. 68777-053
                    U.S.P. Pollock
                    P.O. Box 2099
                    Pollock, LA 71467

For Defendant:       Lara Treinis Gatz, Assistant U.S. Attorney
                     Office of the U.S. Attorney,
                     Eastern District of New York
                     610 Federal Plaza
                     Central Islip, New York 11722


SEYBERT, District Judge:

           Presently, Petitioner Christopher Moore (“Petitioner” or

“Rodriguez”) has two pending Section 2255 Motions before the Court,

i.e., ECF No. 350 (hereafter, the “Davis Petition”) and ECF No.

343   (hereafter,   the    “Miller       Petition”;   collectively,    the

“Petitioners”), together with a related motion. This Omnibus Order

is entered to facilitate the resolution of the Petitions. 1


1  The Court assumes the parties’ familiarity with the factual and
procedural background of this case. However, the Court also notes
that, due to procedural rulings by the Circuit Court (see, e.g.,
ECF Nos. 342 (2d Cir. Mandate in Circuit Case No. 19-869), and ECF
                                     1
                         THE MILLER PETITION 2

           After   the   Second   Circuit   determined   Moore’s   Miller

Petition, premised upon Miller v. Alabama, 567 U.S. 460 (2012),

and Montgomery v. Louisiana, 577 U.S. 190 (2016), was not a

successive petition and that Moore did not require its permission

to file it (see 2d Cir. Mandate (Circuit Case No. 19-869), ECF No.

342), on January 13, 2020, said Petition was transferred to this

Court.   (See Miller Petition, ECF No. 343.)     Thereafter, the court 3

declined both to serve the Miller Petition upon the U.S. Attorney

and to order the Government’s response thereto, finding it facially

untimely; however, it afforded Moore the opportunity to assert




No. 345 (2d Cir. Certified Order in Circuit Case No. 19-3401)) and
related docketing issues, deciphering the lineage of Moore’s
Petitions has been challenging.

2  Until November 3, 2020, all filings related to Moore’s Miller
Petition were filed in Civil Case, No. 13-cv-5478 (hereafter, the
“Original Corresponding Case”), the civil case opened in
conjunction with his original Section 2255 petition, which
original petition (a) was denied, (b) Moore appealed, and (c)
remains sub judice before the Second Circuit. (See Circuit Case
No. 16-3715-cr.). This filing issue, which apparently caused some
confusion, has been resolved with a separate corresponding civil
case being opened for Moore’s Miller Petition, i.e., Case No. 20-
CV-5317.   (Further, a notation has been posted in the Original
Corresponding Case, No. 13-CV-5478, directing that all future
filings regarding the Miller Petition be docketed only in this
criminal case.)

3   This case was originally assigned to Honorable Sandra J.
Feuerstein, but was reassigned to the undersigned on May 6, 2021.


                                    2
arguments in support of equitable tolling.           (See ECF No. 344. 4)

Moore did so on October 5, 2020 (see ECF No. 346), as well as moved

to amend his Miller Petition “to include a claim for relief under

28 U.S.C. § 2241.”     (Amendment Motion, ECF No. 347 at 1.)            No

action was taken in consideration of Moore’s equitable tolling

response; nor was a decision rendered on his amendment motion.

(See Case Docket, in toto.)

                            THE DAVIS PETITION 5

          Similarly, the Circuit Court reached the same conclusion

as to Moore’s Davis Petition, i.e., since it is not considered

successive,   Moore   was    not   required   to   secure   the   Circuit’s

permission to file it.      (See 2d Cir. Mandate (Circuit Case No. 19-

3401), ECF No. 349.)        Thus, on November 20, 2020, the Circuit

transferred Moore’s Davis Petition, premised upon the Supreme

Court’s ruling in United States v. Davis, 139 S. Ct. 2319 (2019),

to the district court.        (See Davis Petition, ECF No. 350.)        To

date, the Government has not been ordered to file a response.         (See




4  This Order (ECF No. 344 (SJF)) was initially docketed in the
Original Corresponding Case at ECF No. 33.
5  Because a prior corresponding civil case is pending, a second
corresponding civil case for Moore’s Davis Petition cannot
currently be opened due to limitations in the Court’s electronic
docketing system.   Since such case openings are done for Court
statistical purposes only, the non-opening of a corresponding
civil case in this instance has no effect on Petitioner’s rights
vis-à-vis his Davis Petition.
                                     3
Case Docket, in toto; see also Rule 4(b) of the Rules Governing

Section 2255 Proceedings.)

                 REQUESTS FOR APPOINTMENT OF COUNSEL

            In his Miller Petition, Moore requests appointment of

counsel to aid him.     (See Miller Petition at ECF p. 15.)          He also

filed a motion on May 16, 2016, seeking appointment of counsel to

assist    him   in   filing   his   Miller   Petition, 6    but   which,   in

conjunction with its August 14, 202 Order declining to serve the

Government with Moore’s Miller Petition, the court denied as moot.

(See ECF No. 344 at 1, 3, 4.)            And, as he did in his Miller

Petition, in his Davis Petition, Moore requested the appointment

of counsel.     (See Davis Petition at ECF p.14.)          Moore’s requests

for counsel raised in his Petitions have not been addressed.



            NOW, upon consideration of the procedural posture of

this case with respect to Moore’s Petitions, and so as to most

efficiently proceed with the Petitions, IT IS ORDERED:

    (1)   As to Appointment of Counsel:

          Moore’s Miller Petition (ECF No. 343) is GRANTED in part

          to the extent Attorney Richard Langone is appointed to

          assist Moore with both his Petitions and, if necessary, to

          represent Moore for resentencing.       In all other respects,


6   See Original Corresponding Case, ECF No. 28.


                                     4
      the Court defers ruling upon the Miller Petition until it

      is fully briefed.         To the extent Moore seeks the same

      relief pursuant to his Davis Petition (ECF No. 350), that

      portion of the Petition is DENIED as moot given the Court’s

      ruling herein, with the Court deferring ruling on the

      balance     of   the   Davis   Petition   pending   completion   of

      briefing;

(2)   As to the Miller Petition:

      (a)   Moore’s motion to amend his Miller Petition (ECF No.

            347) is GRANTED such that by no later than August 13,

            2021, Petitioner may:

            (i)        amend his Miller Petition to add a § 2241

                       claim, if viable; and

            (ii)       file a supplemental memorandum in support of

                       his Miller Petition, including addressing the

                       issue of equitable tolling;

      (b)   By no later than October 15, 2021, the United States

            Attorney, as counsel for the Government, shall show

            case why the Miller Petition should not be granted

            and a writ of habeas corpus issue; and

      (c)   By no later than November 19, 2021, Petitioner may

            file a reply, if any to the Government’s show cause

            response; and



                                     5
  (3)    As to the Davis Petition:

         (a)   By no later than August 13, 2021, Petitioner may file

               a memorandum in support of his Davis Petition;

         (b)   By no later than October 15, 2021, the United States

               Attorney, as counsel for the Government, shall show

               cause why the Davis Petition should not be granted

               and a writ of habeas corpus issue; and

         (c)   By no later than November 19, 2021, Petitioner may

               file a reply, if any to the Government’s show cause

               response.



                                       SO ORDERED.


                                       /s/_JOANNA SEYBERT    __
                                       Joanna Seybert, U.S.D.J.

Dated:   June 29 , 2021
         Central Islip, New York




                                   6
